Case: 12-60867       Document: 00512344576         Page: 1     Date Filed: 08/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 16, 2013
                                     No. 12-60867
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

YOSIEF ABRAHAM GEBREGERGISH,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A205 200 137


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Petitioner Yosief Abraham Gebregergish, a native and citizen of Eritrea,
petitions for review of an order of the Board of Immigration Appeals (BIA)
dismissing his appeal of the order of an immigration judge (IJ) denying asylum
and statutory withholding of removal, but granting withholding of removal
under the Convention Against Torture. Gebregergish contends he was entitled
to asylum and to statutory withholding of removal based on past persecution and
a well-founded fear of future persecution because of his political opinion, his

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-60867      Document: 00512344576        Page: 2    Date Filed: 08/16/2013

                                     No. 12-60867

refusal to accept a transfer to the Army, and his membership in a particular
social group.
      We generally review only the decision of the BIA, not that of the IJ.
Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).                 We address
purported errors of the IJ only to the extent that they affect the BIA’s decision.
Id. We review factual findings to determine if they are supported by substantial
evidence in the record. See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).
This standard requires only that the agency’s conclusion be based on the
evidence presented and be substantially reasonable. Carbajal-Gonzalez, 78 F.3d
at 197. We defer to the agency’s decision unless the evidence compels a contrary
conclusion. See INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).
      Gebregergish’s evidence shows that he was detained and harshly treated
only after telling his commander that he would not accept a transfer to the
Army, and that he would have been released had he agreed to the transfer.
Although Gebregergish was asked about the political party he supported, there
is no indication that he responded to that question and thereby revealed a
political opinion. See Gomez-Mejia v. INS, 56 F.3d 700, 702 (5th Cir. 1995).
Substantial evidence supports the determination that Gebregergish’s military
detention was not occasioned by his actual or imputed political opinion, by his
refusal to accept transfer to the Army.
      “International law and Board precedent are very clear that a sovereign
nation enjoys the right to enforce its laws of conscription, and the penalties for
evasion are not considered persecution.” Paz-Caballero v. INS, 47 F.3d 427,
1995 WL 71383, *2 (5th Cir. Feb. 2, 1995) (quotation marks and citation omitted)
(unpublished).1 Gebregergish thus cannot establish past persecution based on
the punishment he received for refusing to accept transfer to the Army. See id.



      1
        Pursuant to 5th Cir. R. 47.5.3, unpublished opinions prior to January 1, 1996, are
precedential.

                                            2
    Case: 12-60867    Document: 00512344576     Page: 3   Date Filed: 08/16/2013

                                 No. 12-60867

Neither has Gebregergish established that his fear of future persecution based
on his military desertion and pursuit of asylum will support the relief he seeks.
Retribution against a military deserter “is not the type of persecution that
merits relief from deportation.” Oloson v. INS, 51 F.3d 1045, 1995 WL 153426,
*5 (5th Cir. Mar. 30, 1995) (unpublished). “Prosecution for failure to perform
compulsory military service is not persecution, unless 1) the petitioner would be
subjected to disproportionately severe punishment on account of political views
or 2) the service would have compelled the petitioner to perform inhumane acts
outside the ordinary course of war.” Arbabian v. INS, 995 F.2d 222, 1993 WL
209978, *1 (5th Cir. June 4, 1993) (unpublished).          As discussed above,
Gebregergish has not demonstrated that his political views are known, and the
evidence indicates that his transfer to the Army would not have involved a
change in the work he performed.
      Gebregergish’s contention that he was subject to past persecution and has
a well-founded fear of future persecution because of his membership in the group
of “Eritrean national service members who refused to submit to involuntary
servitude” is unavailing. The proposed social group consists of persons who
refused military service and, as discussed above, penalties for evading military
service and military desertion are not considered persecution. See Oloson, 1995
WL 153426, *5; Paz-Caballero, 1995 WL 71383, *2. In view of the foregoing,
Gebregergish has not established error in the denial of asylum and statutory
withholding of removal.
      Finally, Gebregergish contends that the IJ and the BIA erred in failing to
find that he was eligible for humanitarian asylum. As this issue was not
exhausted, we shall not consider it. See Wang v. Ashcroft, 260 F.3d 448, 452-53
(5th Cir. 2001).
      The petition for review is DENIED.




                                       3